UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3954 Dreyfus Tax Exempt Cash Management Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Cash Management April 30, 2013 (Unaudited) Coupon Maturity Principal Short-Term Investments100.1% Rate (%) Date Amount ($) Value ($) California95.0% ABAG Finance Authority for Nonprofit Corporations, Revenue (California Alumni Association Project) (LOC; Bank of America) 0.27 5/7/13 3,800,000 a 3,800,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Jewish Community Center of Orange County Project) (LOC; Bank of America) 0.27 5/7/13 2,595,000 a 2,595,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Jewish Home of San Francisco Project) (LOC; Wells Fargo Bank) 0.16 5/1/13 2,550,000 a 2,550,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Santa Cruz Montessori School) (LOC; Comerica Bank) 0.25 5/7/13 665,000 a 665,000 ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; U.S. Bank NA) 0.22 5/7/13 14,625,000 a 14,625,000 Alameda County Industrial Development Authority, Recovery Zone Facility Revenue (Dale Hardware, Inc. Project) (LOC; Comerica Bank) 0.24 5/7/13 2,580,000 a 2,580,000 Alameda County Industrial Development Authority, Revenue (Santini Foods, Inc. Project) (LOC; Comerica Bank) 0.24 5/7/13 2,900,000 a 2,900,000 California Community College Financing Authority, TRAN (Note Participations) 2.00 12/31/13 10,800,000 10,922,735 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.27 5/7/13 9,610,000 a 9,610,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.23 5/7/13 15,000,000 a 15,000,000 California Infrastructure and Economic Development Bank, Revenue (Goodwill Industries of Orange County, California) (LOC; Wells Fargo Bank) 0.26 5/7/13 1,885,000 a 1,885,000 California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; JPMorgan Chase Bank) 0.21 5/1/13 2,685,000 a 2,685,000 California Infrastructure and Economic Development Bank, Revenue (SRI International) (LOC; Wells Fargo Bank) 0.23 5/7/13 2,610,000 a 2,610,000 California Infrastructure and Economic Development Bank, Revenue (The Westmark School Project) (LOC; U.S. Bank NA) 0.23 5/7/13 6,410,000 a 6,410,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.17 5/1/13 10,400,000 a 10,400,000 California Municipal Finance Authority, Revenue (Goodwill Industries of Orange County) (LOC; Wells Fargo Bank) 0.26 5/7/13 3,335,000 a 3,335,000 California Municipal Finance Authority, Revenue (Notre Dame High School, San Jose) (LOC; Comerica Bank) 0.25 5/7/13 1,150,000 a 1,150,000 California Municipal Finance Authority, Revenue (Trinity School) (LOC; Comerica Bank) 0.25 5/7/13 680,000 a 680,000 California Pollution Control Financing Authority, EIR (Air Products Manufacturing Corporation Project) 0.20 5/1/13 17,600,000 a 17,600,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; JPMorgan Chase Bank) 0.17 5/1/13 1,500,000 a 1,500,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; JPMorgan Chase Bank) 0.19 5/1/13 9,600,000 a 9,600,000 California Pollution Control Financing Authority, SWDR (Athens Services Project) (LOC; Wells Fargo Bank) 0.22 5/7/13 25,365,000 a 25,365,000 California Pollution Control Financing Authority, SWDR (Big Bear Disposal, Inc. Project) (LOC; Union Bank NA) 0.23 5/7/13 2,325,000 a 2,325,000 California Pollution Control Financing Authority, SWDR (Crown Disposal Company, Inc. Project) (LOC; Union Bank NA) 0.23 5/7/13 2,825,000 a 2,825,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Comerica Bank) 0.24 5/7/13 1,770,000 a 1,770,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Union Bank NA) 0.23 5/7/13 8,130,000 a 8,130,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.24 5/7/13 2,550,000 a 2,550,000 California Pollution Control Financing Authority, SWDR (South Bay Recycling Project) (LOC; Union Bank NA) 0.23 5/7/13 2,450,000 a 2,450,000 California Pollution Control Financing Authority, SWDR, Refunding (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank NA) 0.23 5/7/13 9,065,000 a 9,065,000 California Pollution Control Financing Authority, SWDR, Refunding (MarBorg Industries Project) (LOC; Union Bank NA) 0.23 5/7/13 3,035,000 a 3,035,000 California School Cash Reserve Program Authority, Revenue 2.00 6/3/13 2,000,000 2,002,695 California School Cash Reserve Program Authority, Revenue 2.00 10/1/13 5,900,000 5,944,509 California School Cash Reserve Program Authority, Revenue 2.00 10/1/13 1,530,000 1,541,217 California School Cash Reserve Program Authority, Revenue 2.00 10/1/13 21,700,000 21,861,394 California School Cash Reserve Program Authority, Revenue 2.00 12/31/13 3,600,000 3,642,432 California Statewide Communities Development Authority, Revenue (Goodwill of Santa Cruz) (LOC; Wells Fargo Bank) 0.26 5/7/13 1,555,000 a 1,555,000 California Statewide Communities Development Authority, Revenue (John Muir Health) (LOC; Wells Fargo Bank) 0.16 5/1/13 6,425,000 a 6,425,000 California Statewide Communities Development Authority, Revenue (Metropolitan Area Advisory Committee Project) (LOC; Bank of America) 0.31 5/7/13 3,190,000 a 3,190,000 California Statewide Communities Development Authority, Revenue (Trinity Children and Family Services Project) (LOC; California State Teachers Retirement System) 0.24 5/7/13 4,100,000 a 4,100,000 Center Joint Unified School District, GO Notes, TRAN 2.00 9/3/13 4,500,000 4,525,881 Desert Sands Unified School District, GO Notes, TRAN 1.50 1/31/14 3,000,000 3,028,040 Deutsche Bank Spears/Lifers Trust (Series DBE-525) (Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.32 5/7/13 5,010,000 a,b,c 5,010,000 Deutsche Bank Spears/Lifers Trust (Series DBE-561) (Azusa Public Financing Authority, Parity Revenue (Water System Capital Improvements Program) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.32 5/7/13 5,115,000 a,b,c 5,115,000 Deutsche Bank Spears/Lifers Trust (Series DBE-575) (Elk Grove Finance Authority, Special Tax Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.32 5/7/13 5,010,000 a,b,c 5,010,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1013) (Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.35 5/7/13 5,200,000 a,b,c 5,200,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1083) (California Health Facilities Financing Authority, Revenue (Catholic Healthcare West)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.28 5/7/13 3,000,000 a,b,c 3,000,000 Irvine Unified School District Community Facilities District Number 09-1, Special Tax Revenue (LOC; U.S. Bank NA) 0.17 5/1/13 1,350,000 a 1,350,000 Loma Linda, HR (Loma Linda University Medical Center) (LOC; Bank of America) 0.23 5/7/13 24,800,000 a 24,800,000 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue, Refunding (Liquidity Facility; Mizuho Corporate Bank) 0.17 5/1/13 2,000,000 a 2,000,000 Los Angeles County Schools Pooled Financing Program, Pooled TRAN, Participation Certificates (Evidencing and Representing Proportionate and Undivided Interests of the Owners of Certain Los Angeles County School and Community College Districts) 2.00 11/29/13 2,000,000 2,020,457 Los Angeles County Schools Pooled Financing Program, Pooled TRAN, Participation Certificates (Evidencing and Representing Proportionate and Undivided Interests of the Owners of Certain Los Angeles County School and Community College Districts) 2.00 12/31/13 5,800,000 5,867,569 Los Angeles County Schools Pooled Financing Program, Pooled TRAN, Participation Certificates, (Evidencing and Representing Proportionate and Undivided Interests of the Owners of Certain Los Angeles County School and Community College Districts) 2.00 12/31/13 7,200,000 7,278,023 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Wells Fargo Bank) 0.18 5/21/13 3,000,000 3,000,000 Manteca Redevelopment Agency, Subordinate Tax Allocation Revenue, Refunding (Amended Merged Project Area) (LOC; State Street Bank and Trust Co.) 0.18 5/1/13 12,785,000 a 12,785,000 Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.18 5/1/13 20,300,000 a 20,300,000 Panama-Buena Vista Union School District, GO Notes, TRAN 1.00 10/1/13 4,900,000 4,915,256 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.18 5/1/13 26,150,000 a 26,150,000 Ravenswood City School District, GO Notes, TRAN 1.00 3/3/14 1,400,000 1,405,239 Riverside County Transportation Commission, Sales Tax Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.22 5/7/13 9,200,000 a 9,200,000 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.32 5/7/13 8,000,000 a 8,000,000 San Bernardino County, MFHR, Refunding (Somerset Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.29 5/7/13 1,800,000 a 1,800,000 San Diego County, COP (Museum of Contemporary Art San Diego) (LOC; Northern Trust Company) 0.22 5/7/13 1,850,000 a 1,850,000 San Pablo Redevelopment Agency, Subordinate Tax Allocation Revenue (Tenth Township Redevelopment Project) (LOC; Union Bank NA) 0.18 5/1/13 16,000,000 a 16,000,000 U.S. Related5.1% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11765) (Liquidity Facility; Citibank NA) 0.25 5/7/13 19,000,000 a,b,c 19,000,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11996X) (Liquidity Facility; Citibank NA) 0.24 5/7/13 3,045,000 a,b,c 3,045,000 Total Investments (cost $432,535,447) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, these securities amounted to $45,380,000 or 10.5% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At April 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of April 30, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 432,535,447 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Cash Management Fund April 30, 2013 (Unaudited) Coupon Maturity Principal Short-Term Investments98.4% Rate (%) Date Amount ($) Value ($) New York95.6% Auburn, GO Notes, BAN 1.00 5/31/13 1,500,000 1,500,618 Auburn City School District, GO Notes, BAN 1.00 6/26/13 2,000,000 2,001,436 Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Trust) 0.27 5/7/13 3,250,000 a 3,250,000 Campbell-Savona Central School District, GO Notes, BAN 1.50 6/21/13 1,000,000 1,001,151 Deutsche Bank Spears/Lifers Trust (Series DBE-1152) (TSASC, Inc., Tobacco Settlement Asset-Backed Bonds) (Liquidity Facility: Deutsche Bank AG and LOC; Deutsche Bank AG) 0.32 5/7/13 3,000,000 a,b,c 3,000,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.27 5/7/13 3,905,000 a 3,905,000 Dutchess County Industrial Development Agency, Revenue (Trinity-Pawling School Corporation Civic Facility) (LOC; PNC Bank NA) 0.23 5/7/13 1,000,000 a 1,000,000 East Farmingdale Volunteer Fire Company Inc., Volunteer Fire Department Revenue (LOC; Citibank NA) 0.56 5/7/13 3,740,000 a 3,740,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Paul Smith's College Project) (LOC; U.S. Bank NA) 0.24 5/7/13 935,000 a 935,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.29 5/7/13 1,865,000 a 1,865,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.29 5/7/13 130,000 a 130,000 Hamburg Central School District, GO Notes, BAN 1.50 6/14/13 2,900,000 2,902,985 Hamburg Village, GO Notes, BAN 1.00 7/18/13 2,400,000 2,402,037 Hempstead Union Free School District, GO Notes, TAN 0.75 6/28/13 1,000,000 1,000,720 Hornell City School District, GO Notes, BAN 1.25 6/28/13 1,500,000 1,501,302 Middletown, GO Notes, BAN 1.00 2/21/14 1,400,000 1,406,210 Monroe County Industrial Development Agency, Civic Facility Revenue (The Glen at Cherry Ridge, LLC Project) (LOC; HSBC Bank USA) 0.24 5/7/13 4,800,000 a 4,800,000 Naples Central School District, GO Notes, BAN 1.00 6/28/13 1,450,000 1,450,963 Nassau County Industrial Development Agency, Continuing Care Retirement Community Revenue (Amsterdam at Harborside Project) (LOC; Bank of America) 0.35 5/7/13 500,000 a 500,000 New York City, GO Notes (LOC; Mizuho Corporate Bank Ltd.) 0.20 5/1/13 2,000,000 a 2,000,000 New York City, GO Notes (LOC; Sumitomo Mitsui Banking Corp.) 0.23 5/7/13 4,700,000 a 4,700,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc. Project) (LOC; Bank of America) 0.31 5/7/13 2,600,000 a 2,600,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Natural Resources Defense Council, Inc. Project) (LOC; Bank of America) 0.31 5/7/13 3,900,000 a 3,900,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Village Center for Care Project) (LOC; Bank of America) 0.31 5/7/13 1,100,000 a 1,100,000 New York City Housing Development Corporation, Multi-Family Rental Housing Revenue (Queenswood Apartments Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.21 5/7/13 3,425,000 a 3,425,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; TD Bank) 0.29 5/7/13 3,985,000 a 3,985,000 New York City Industrial Development Agency, Civic Facility Revenue (Children's Oncology Society of New York, Inc. Project) (LOC; JPMorgan Chase Bank) 0.23 5/7/13 2,600,000 a 2,600,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.27 5/7/13 4,700,000 a 4,700,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.29 5/7/13 3,000,000 a 3,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Corporate Bank Ltd.) 0.18 5/1/13 6,000,000 a 6,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; U.S. Bank NA) 0.18 5/1/13 1,800,000 a 1,800,000 New York Liberty Development Corporation, Liberty Revenue, Refunding (World Trade Center Project - Towers 3-4) (LOC; JPMorgan Chase Bank) 0.23 5/7/13 1,035,000 a 1,035,000 New York Liberty Development Corporation, Liberty Revenue, Refunding (World Trade Center Project - Towers 3-4) (LOC; JPMorgan Chase Bank) 0.23 5/7/13 180,000 a 180,000 New York Liberty Development Corporation, Recovery Zone Revenue (3 World Trade Center Project) (LOC; JPMorgan Chase Bank) 0.23 5/7/13 585,000 a 585,000 New York Liberty Development Corporation, Recovery Zone Revenue (3 World Trade Center Project) (LOC; JPMorgan Chase Bank) 0.23 5/7/13 515,000 a 515,000 New York State Dormitory Authority, Revenue (Beverwyck, Inc.) (LOC; Bank of America) 0.28 5/7/13 1,600,000 a 1,600,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 2.00 6/15/13 150,000 150,305 New York State Housing Finance Agency, Housing Revenue (160 West 62nd Street) (LOC; Wells Fargo Bank) 0.25 5/7/13 6,000,000 a 6,000,000 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.27 5/7/13 6,000,000 a 6,000,000 Odessa-Montour Central School District, GO Notes, BAN 1.50 6/14/13 1,100,000 1,101,119 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Trust) 0.27 5/7/13 200,000 a 200,000 Port Authority of New York and New Jersey, Equipment Notes 0.27 5/7/13 2,800,000 a 2,800,000 Suffolk County Industrial Development Agency, Civic Facility Revenue (Hampton Day School Civic Facility) (LOC; JPMorgan Chase Bank) 0.27 5/7/13 1,000,000 a 1,000,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties - Vanderbilt/Larned Project) (LOC; M&T Trust) 0.30 5/7/13 1,200,000 a 1,200,000 West Seneca Central School District, GO Notes, BAN 1.00 11/27/13 2,615,000 2,620,976 Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; JPMorgan Chase Bank) 0.26 5/7/13 1,635,000 a 1,635,000 U.S. Related2.8% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (LOC; Barclays Bank PLC) 0.23 5/7/13 2,000,000 a 2,000,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11762) (Liquidity Facility; Citibank NA) 0.25 5/7/13 1,000,000 a,b,c 1,000,000 Total Investments (cost $107,724,822) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, these securities amounted to $4,000,000 or 3.7% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At April 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of April 30, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 107,724,822 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Exempt Cash Management April 30, 2013 (Unaudited) Coupon Maturity Principal Short-Term Investments99.9% Rate (%) Date Amount ($) Value ($) Alabama4.7% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) 0.37 5/7/13 15,000,000 a 15,000,000 Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.17 5/1/13 18,000,000 a 18,000,000 Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.21 5/1/13 10,500,000 a 10,500,000 Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.21 5/1/13 7,000,000 a 7,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Bank of Nova Scotia) 0.23 5/7/13 15,000,000 a 15,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Bank of Nova Scotia) 0.23 5/7/13 20,000,000 a 20,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; JPMorgan Chase Bank) 0.28 5/7/13 10,000,000 a 10,000,000 Arizona3.6% Deutsche Bank Spears/Lifers Trust (Series DBE-1082) (Arizona Health Facilities Authority, Revenue (Catholic Healthcare West)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.27 5/7/13 18,250,000 a,b,c 18,250,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1086) (Phoenix Industrial Development Authority, LR (Rowan University Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.27 5/7/13 38,050,000 a,b,c 38,050,000 Phoenix Civic Improvement Corporation, Water System Revenue CP (LOC; Royal Bank of Canada) 0.16 7/15/13 10,000,000 10,000,000 Phoenix Civic Improvement Corporation, Water System Revenue, CP (LOC; Royal Bank of Canada) 0.16 7/15/13 7,000,000 7,000,000 California2.4% California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.15 5/1/13 14,000,000 14,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 5/7/13 12,500,000 12,500,000 Sacramento City Financing Authority, Revenue, Refunding (Master Lease Program Facilities) (P-FLOATS Series PT-4698) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.30 5/7/13 21,200,000 a,b,c 21,200,000 Colorado6.0% Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (The Nature Conservancy Project) 0.23 5/7/13 16,600,000 a 16,600,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1130X) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.27 5/7/13 14,200,000 a,b,c 14,200,000 Jefferson County School District Number R-1, Revenue, TAN 1.50 6/28/13 14,250,000 14,279,056 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.28 5/7/13 10,000,000 a 10,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.21 5/7/13 65,300,000 a 65,300,000 Connecticut.4% Bridgeport, GO Notes, TAN 1.50 8/15/13 8,000,000 8,029,648 Delaware1.2% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.20 5/7/13 25,000,000 a 25,000,000 District of Columbia1.1% District of Columbia, Revenue (American Legacy Foundation Issue) 0.22 5/7/13 22,000,000 a 22,000,000 Florida2.8% Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.14 5/21/13 20,000,000 20,000,000 Hillsborough County, Capital Improvement Program Revenue, CP (LOC; State Street Bank and Trust Co.) 0.16 6/20/13 20,000,000 20,000,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.19 6/7/13 7,000,000 7,000,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.17 7/17/13 10,000,000 10,000,000 Georgia4.2% Fulton County Development Authority, Revenue (Children's Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.26 5/7/13 3,825,000 a 3,825,000 Municipal Electric Authority of Georgia, Project One Subordinated Bonds (LOC; Bank of Tokyo-Mitsubishi UFJ) 0.22 5/7/13 20,000,000 a 20,000,000 Municipal Gas Authority of Georgia, Gas Revenue, Refunding (Gas Portfolio III Project) 2.00 5/22/13 13,000,000 13,012,523 Municipal Gas Authority of Georgia, Gas Revenue, Refunding (Gas Portfolio III Project) 2.00 10/1/13 10,800,000 10,876,715 Private Colleges and Universities Authority, CP (Emory University Project) 0.16 5/8/13 14,020,000 14,020,000 Putnam County Development Authority, PCR (Georgia Power Company Plant Branch Project) 0.20 5/1/13 18,500,000 a 18,500,000 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.25 5/7/13 5,040,000 a 5,040,000 Idaho.5% Deutsche Bank Spears/Lifers Trust (Series DBE-1102) (Idaho Health Facilities Authority, Revenue (Saint Luke's Health System Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.27 5/7/13 10,490,000 a,b,c 10,490,000 Illinois2.8% Deutsche Bank Spears/Lifers Trust (Series DBE-502) (Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.23 5/7/13 16,560,000 a,b,c 16,560,000 Illinois Educational Facilities Authority, Revenue (Saint Xavier University Project) (LOC; Bank of America) 0.25 5/7/13 8,205,000 a 8,205,000 Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.17 5/7/13 3,990,000 a 3,990,000 Illinois Finance Authority, Revenue, CP (Hospital Sisters Services, Inc.) 0.16 7/16/13 25,000,000 25,000,000 Lake County, MFHR (Whispering Oaks Apartments Project) (LOC; FHLMC) 0.23 5/7/13 3,250,000 a 3,250,000 Indiana1.9% Deutsche Bank Spears/Lifers Trust (Series DBE-549) (Boone County Hospital Association, LR, Refunding) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.32 5/7/13 8,440,000 a,b,c 8,440,000 Indiana Finance Authority, IDR (Midwest Fertilizer Corporation Project) 0.20 7/1/13 30,000,000 30,000,000 Louisiana1.4% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.17 5/1/13 5,000,000 a 5,000,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.23 5/7/13 14,680,000 a 14,680,000 Port of New Orleans Board of Commissioners, Subordinate Lien Revenue, Refunding (LOC; FHLB) 0.23 5/7/13 8,650,000 a 8,650,000 Maine.5% Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 0.23 5/7/13 10,640,000 a 10,640,000 Maryland4.8% Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Trust) 0.25 5/7/13 2,500,000 a 2,500,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Trust) 0.22 5/7/13 10,500,000 a 10,500,000 Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Trust) 0.34 5/7/13 1,690,000 a 1,690,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Trust) 0.27 5/7/13 6,390,000 a 6,390,000 Maryland Health and Higher Educational Facilities Authority, Revenue (De Matha Catholic High School Issue) (LOC; Branch Banking and Trust Co.) 0.22 5/7/13 9,315,000 a 9,315,000 Maryland Industrial Development Financing Authority, Recovery Zone Facility Revenue (Wexford Maryland BioPark 3, LLC Facility) (LOC; M&T Trust) 0.27 5/7/13 20,000,000 a 20,000,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.17 5/8/13 20,000,000 20,000,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.17 6/11/13 22,000,000 22,000,000 Montgomery County, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.18 5/15/13 5,000,000 5,000,000 Massachusetts.8% Lawrence, GO Notes, BAN (State Qualified Deficit Financing) 1.50 6/1/13 8,262,450 8,270,111 Massachusetts Bay Transportation Authority, General Transportation System Revenue (Liquidity Facility; Bank of America) 0.26 5/7/13 2,715,000 a 2,715,000 Southbridge, GO Notes, BAN 1.50 5/15/13 5,500,000 5,502,348 Michigan2.1% Board of Trustees of the Michigan State University, CP 0.15 5/15/13 10,490,000 10,490,000 Board of Trustees of the Michigan State University, CP 0.15 5/20/13 12,000,000 12,000,000 Michigan Finance Authority, State Aid Revenue Notes 2.00 8/20/13 10,000,000 10,048,445 Waterford Charter Township Economic Development Corporation, LOR, Refunding (Canterbury Health Care, Inc. Project) (LOC; FHLB) 0.22 5/7/13 9,850,000 a 9,850,000 Minnesota.5% Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.16 5/16/13 11,000,000 11,000,000 Missouri1.3% Missouri Health and Educational Facilities Authority, Revenue (Ascension Health Senior Health Group) 0.22 5/7/13 7,100,000 a 7,100,000 Saint Louis, General Revenue Fund, TRAN 2.00 5/30/13 20,000,000 20,028,264 Nebraska2.2% Lincoln, Electric System Revenue, CP (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.15 5/8/13 20,000,000 20,000,000 Nebraska Investment Finance Authority, SFHR (Liquidity Facility; FHLB) 0.21 5/7/13 24,100,000 a 24,100,000 Nevada2.7% Austin Trust (Series 1171) (Clark County, GO Bond Bank Bonds) (Liquidity Facility; Bank of America) 0.22 5/7/13 9,770,000 a,b,c 9,770,000 Clark County, Airport System Junior Subordinate Lien Revenue 2.00 7/1/13 36,000,000 36,099,001 Clark County, Airport System Subordinate Lien Revenue (LOC; Citibank NA) 0.23 5/7/13 8,100,000 a 8,100,000 New Hampshire.6% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.18 5/1/13 11,200,000 a 11,200,000 New Mexico.2% New Mexico Finance Authority, State Transportation Subordinate Lien Revenue, Refunding 5.00 6/15/13 5,000,000 5,029,904 New York3.7% Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.27 5/7/13 8,200,000 a 8,200,000 Lancaster Industrial Development Agency, Civic Facility Revenue (GreenField Manor, Inc. Project) (LOC; M&T Trust) 0.28 5/7/13 5,765,000 a 5,765,000 New York City, GO Notes (LOC; Sumitomo Mitsui Banking Corp.) 0.22 5/7/13 20,500,000 a 20,500,000 New York City, GO Notes (LOC; Sumitomo Mitsui Banking Corp.) 0.23 5/7/13 22,700,000 a 22,700,000 New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Bank of America) 0.24 5/7/13 4,095,000 a 4,095,000 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.32 5/7/13 8,975,000 a 8,975,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.19 5/1/13 4,400,000 a 4,400,000 Ohio1.1% Akron, Health Benefit Claims, BAN (Special Obligations - Income Tax Supported) 1.25 3/13/14 1,600,000 1,610,001 Allen County, Hospital Facilities Revenue, (Catholic Health Partners) 0.22 5/7/13 17,500,000 a 17,500,000 Lucas County, GO Notes, BAN (Various Purpose Improvement Notes) 1.00 7/18/13 2,550,000 2,553,417 Oklahoma.2% Oklahoma Water Resource Board, Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.30 6/4/13 3,915,000 3,915,000 Oregon.3% Medford Hospital Facilities Authority, Revenue (Rogue Valley Manor Project) (LOC; Bank of America) 0.19 5/1/13 5,300,000 a 5,300,000 Pennsylvania11.7% Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.24 5/7/13 8,200,000 a 8,200,000 Cumberland County Municipal Authority, Revenue (Presbyterian Homes, Inc. Project) (LOC; M&T Trust) 0.24 5/7/13 7,840,000 a 7,840,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1021) (Pennsylvania Higher Education Facilities Authority, Revenue (Student Association, Inc. Student Housing Project at California University of Pennsylvania)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.32 5/7/13 32,500,000 a,b,c 32,500,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.27 5/7/13 10,870,000 a 10,870,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.27 5/7/13 4,805,000 a 4,805,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 5/7/13 13,700,000 a 13,700,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 5/7/13 10,400,000 a 10,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 5/7/13 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 5/7/13 10,000,000 a 10,000,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Trust) 0.27 5/7/13 15,650,000 a 15,650,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.27 5/7/13 16,310,000 a 16,310,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Trust) 0.22 5/7/13 32,053,000 a 32,053,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Trust) 0.27 5/7/13 7,970,000 a 7,970,000 Mars Area School District, GO Notes 1.00 2/28/14 3,150,000 3,167,359 North Penn Water Authority, Water Revenue (LOC; U.S. Bank NA) 0.22 5/7/13 11,800,000 a 11,800,000 Philadelphia, GO Notes, TRAN 1.00 6/28/13 33,000,000 33,040,384 Pittsburgh Water and Sewer Authority, Water and Sewer System Subordinate Revenue, Refunding (LOC; FHLB) 0.40 9/1/13 2,000,000 1,999,982 Ridley School District, GO Notes (LOC; TD Bank) 0.22 5/7/13 2,600,000 a 2,600,000 York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Trust) 0.27 5/7/13 1,845,000 a 1,845,000 Tennessee7.2% Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.25 5/7/13 3,045,000 a 3,045,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.25 5/7/13 6,000,000 a 6,000,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.25 5/7/13 47,210,000 a 47,210,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.25 5/7/13 9,085,000 a 9,085,000 Memphis, CP (Liquidity Facility; Mizuho Corporate Bank Ltd.) 0.16 6/13/13 10,000,000 10,000,000 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility: California Public Employees Retirement System, California State Teachers Retirement System and State Street Bank and Trust Co.) 0.18 5/7/13 15,000,000 15,000,000 Metropolitan Government of Nashville and Davidson County, Water and Sewer Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.18 5/7/13 18,000,000 18,000,000 Metropolitan Government of Nashville and Davidson County, Water and Sewer Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.17 5/7/13 9,000,000 9,000,000 Shelby County Health Educational and Housing Facility Board, Educational Facilities Revenue (Rhodes College) (LOC; Wells Fargo Bank) 0.26 5/7/13 8,215,000 a 8,215,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.16 6/6/13 20,000,000 20,000,000 Texas17.3% Dallas, Waterworks and Sewer System Revenue, CP (Liquidity Facility: State Street Bank and Trust Co. and California State Teachers Retirement System) 0.16 6/18/13 8,600,000 8,600,000 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (LOC; JPMorgan Chase Bank) 0.28 5/7/13 10,515,000 a 10,515,000 Harris County, GO Notes, CP (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.15 5/8/13 21,000,000 21,000,000 Harris County Cultural Education Facilities Finance Corporation, HR, Refunding (Memorial Hermann Health System) 0.21 5/7/13 31,435,000 a 31,435,000 Harris County Cultural Education Facilities Finance Corporation, Medical Facilities Mortgage Revenue, Refunding (Baylor College of Medicine) (LOC; Barclays Bank PLC) 0.22 5/7/13 13,800,000 a 13,800,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 6/25/13 50,300,000 50,300,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 6/25/13 5,665,000 5,665,000 North Texas Tollway Authority, Revenue, CP (LOC; JPMorgan Chase Bank) 0.16 6/7/13 15,000,000 15,000,000 North Texas Tollway Authority, Revenue, CP (LOC; JPMorgan Chase Bank) 0.16 6/10/13 12,000,000 12,000,000 RBC Municipal Products Inc. Trust (Series E-27) (Harris County Health Facilities Development Corporation, HR, Refunding (Memorial Hermann Healthcare System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.22 5/7/13 10,000,000 a,b,c 10,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) 0.23 5/7/13 26,000,000 a 26,000,000 San Antonio, Water System Revenue, CP (LOC; Bank of Tokyo-Mitsubishi UFJ) 0.16 5/16/13 7,500,000 7,500,000 Tarrant County Health Facilities Development Corporation, HR (Cook Children's Medical Center Project) 0.20 5/7/13 36,300,000 a 36,300,000 Texas, TRAN 2.50 8/30/13 50,000,000 50,378,256 Texas Public Finance Authority, CP 0.15 5/1/13 11,500,000 11,500,000 Texas Public Finance Authority, CP 0.15 5/8/13 7,000,000 7,000,000 Texas Public Finance Authority, Revenue, CP 0.15 5/8/13 20,000,000 20,000,000 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue (Citigroup ROCS, Series RR II R-11746) (Liquidity Facility; Citibank NA) 0.22 5/7/13 10,940,000 a,b,c 10,940,000 Utah2.4% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.20 5/7/13 32,000,000 a 32,000,000 Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.20 5/7/13 100,000 a 100,000 Utah County, HR (Intermountain Health Care Health Services, Inc.) (Liquidity Facility; U.S. Bank NA) 0.21 5/7/13 10,000,000 a 10,000,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.28 5/7/13 6,400,000 a 6,400,000 Virginia.9% Harrisonburg Industrial Development Authority, Revenue, Refunding (Virginia Mennonite Retirement Community) (LOC; Branch Banking and Trust Co.) 0.25 5/7/13 900,000 a 900,000 University of Virginia, University Revenue, CP 0.16 5/20/13 17,300,000 17,300,000 Wisconsin4.7% Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.22 5/7/13 5,950,000 a 5,950,000 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) (Eclipse Funding Trust, Series 0029) (Liquidity Facility; U.S. Bank NA and LOC; U.S. Bank NA) 0.22 5/7/13 22,955,000 a,b,c 22,955,000 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.18 6/10/13 29,000,000 29,000,000 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.18 7/9/13 22,000,000 22,000,000 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.20 8/6/13 10,000,000 10,000,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.28 5/7/13 6,045,000 a 6,045,000 Wyoming1.5% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.21 5/7/13 30,000,000 a 30,000,000 U.S. Related.2% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11765) (Liquidity Facility; Citibank NA) 0.25 5/7/13 4,815,000 a,b,c 4,815,000 Total Investments (cost $2,019,003,414) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, these securities amounted to $218,170,000 or 10.8% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At April 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of April 30, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 2,019,003,414 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Tax Exempt Cash Management Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 17, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 17, 2013 By: /s/ James Windels James Windels Treasurer Date: June 17, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
